IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0883
                               Filed July 24, 2019


IN THE INTEREST OF R.F., I.F., and A.F.
Minor Children,

S.F., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F. Staudt,

Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.




      Christina M. Shriver, Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Melissa A. Anderson-Seeber of Juvenile Public Defender’s Office,

Waterloo, attorney and guardian ad litem for minor children.



      Considered by Tabor, P.J., and Mullins and May, JJ.
                                               2


MULLINS, Judge.

           A mother appeals the termination of her parental rights to her three minor

children, R.F., born in 2016; I.F., born in 2017; and A.F., born in 2018.1 The mother

argues the State did not make reasonable efforts at reunification and challenges

the sufficiency of the evidence underlying the statutory grounds for termination

cited by the juvenile court.

I.         Background Facts and Proceedings

           In August 2017, I.F. presented to the emergency room with a broken

shoulder bone that was sustained while she was being supervised by the father;

the mother was at work at the time. In September, the parents presented to the

emergency room with both R.F. and I.F. relative to scabies and scalp lesions. At

the time, I.F. was also experiencing issues with her leg. It was determined I.F. had

a broken femur, which occurred weeks earlier. The parents were unable to explain

the injuries. A doctor determined the injuries were likely related to abuse. The

father acknowledged caring for the children while intoxicated and ultimately

admitted to inflicting the injuries to I.F. The parents agreed to a safety plan that

called for placement of the children with the paternal grandmother, prohibited

unsupervised contact between the parents and children pending a child-abuse

investigation, and required the parents to cooperate with the Iowa Department of

Human Services (DHS).             The State filed child-in-need-of-assistance (CINA)

petitions as to both children.         The father was arrested on a charge of child

endangerment resulting in serious injury and a no-contact order was entered



1
     The parental rights of the children’s father were also terminated. He does not appeal.
                                         3


between the father and I.F. The children were adjudicated CINA in October and

formally removed from the parents’ care. The court ordered that the father have

no contact with the children. The primary concerns in this case were the father’s

alcohol abuse and mental-health and anger issues and the mother’s inability to

detach herself and the children from the father.

       The father was eventually released from jail. By December, the mother had

participated in a psychological evaluation and began attending individual therapy.

However, concerns were still looming that the mother would allow the father

around the children, as the parents continued to have frequent contact with one

another. Over the course of the next several months, the mother made significant

strides in several areas and progressed to unsupervised visitation with the

children, including overnights. Yet, she continued to indicate her intention of

remaining in a relationship with the father, whose lack of engagement in services

was concerning, and an inability to recognize the danger the father posed to the

children.

       In July 2018, the court granted DHS’s request for deferral of permanency

for an additional six months to allow the father to engage in services and the

mother to better understand the risks the father poses to the children. However,

in August, the parents and children were found together in a car during one of the

mother’s unsupervised overnight visits. Both parents were arrested. The mother’s

visitation reverted to fully supervised. A.F. was born to the parents in September.
                                           4


A.F. was immediately removed from the parents’ care.2 A.F. was adjudicated a

CINA in December.

       The mother was advised her continuing relationship with the father negated

her ability to have the children returned to her care. In December, the mother

began reporting she ended her relationship with the father. The court and DHS

found the mother’s reports lacking in candor. By January 2019, the court, upon

DHS’s recommendation, directed the State to initiate termination proceedings for

the purpose of determining whether the mother would finally be able to put the

children over her relationship with the father. The mother’s visitation progressed

to semi-supervised. However, her visitation reverted to fully supervised in March

when she was observed dropping the father off at work.

       Following a termination hearing over two days in April, the court terminated

the mother’s parental rights under Iowa Code section 232.116(1)(d) and (h) (2019).

As noted, the mother appeals.

II.    Standard of Review

       Appellate review of termination-of-parental-rights proceedings is de novo.

In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is the best

interests of the children, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the defining

elements of which are the children’s safety and need for a permanent home. In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011).




2
  A.F. was placed with her paternal aunt and uncle. R.F. and I.F. were transferred to the
same placement in October. The children are thriving in their relative placement, where
they have remained for the remainder of the proceedings. The relatives are committed to
keeping the children and providing them with a “forever home.”
                                         5


III.   Analysis

       First, the mother maintains the State failed to make reasonable efforts at

reunification. Upon our review of the record, we agree with the State that the

mother’s reasonable-efforts challenge is not preserved for our review. It is true

that “DHS is to provide ‘every reasonable effort to return the child to the child’s

home as quickly as possible consistent with the best interests of the child.’” L.T.,
924 N.W.2d at 528 (quoting Iowa Code § 232.102(7)). However, while DHS “has

an obligation to make reasonable efforts toward reunification, . . . a parent has an

equal obligation to demand other, different, or additional services prior to a

permanency or termination hearing.” In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct.

App. 2005). The mother did not do so. In any event, she simply argues the State

“did not provide reasonable efforts toward reunification because its goal was never

actually reunification.” The record belies her claim. The mother was provided with

a host of services throughout the proceedings. Further, DHS’s request for deferral

of permanency for six months on behalf of the mother makes clear it was pursuing

reunification.

       We turn to the sufficiency of the evidence supporting the statutory grounds

for termination. As noted, the juvenile court terminated the mother’s rights under

Iowa Code section 232.116(1)(d) and (h). “On appeal, we may affirm the juvenile

court’s termination order on any ground that we find supported by clear and

convincing evidence.” In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). As to

termination under paragraph (h), the mother only appears to challenge the State’s

establishment of the final element—that the children could not be returned to her

care at the time of the termination hearing. See Iowa Code § 232.116(1)(h)(4)
                                          6


(requiring clear and convincing evidence that the child cannot be returned to the

custody of the child’s parents at the present time); D.W., 791 N.W.2d at 707

(interpreting the statutory language “at the present time” to mean “at the time of

the termination hearing”).

       The most significant concern for returning the children to the mother is her

continuing relationship with the father. On this point, the mother argues she has

discontinued her relationship with the father and the children can therefore be

returned to her care. We, like the juvenile court, are unpersuaded that the mother

has gained the ability to extricate the father from her and the children’s lives.

       The DHS caseworker generally testified to her belief that the mother

continued her relationship with the father. While, the Family Safety, Risk, and

Permanency (FSRP) services provider testified to her belief that the parents are

no longer in a romantic relationship, she agreed the parents’ codependent

relationship continued and served as a barrier to placing the children with the

mother. The FSRP provider also testified she was unable to trust the mother to

keep the father away from the children. She also testified to her concern that the

parents would resume their relationship, as they have done in the past. The

mother’s parent educator agreed the mother and father are no longer in a romantic

relationship. However, the parent educator based this belief on the mother’s

reports and stated she was not confident the mother was being honest. The parent

educator testified, “I do not believe the children can be returned to her care today

without knowing for sure.” In its termination order, the court generally found the

mother’s reports that she was no longer involved with the father lacking in

credibility. We give deference to this assessment.
                                         7


       The evidence is clear that the parents continue to be involved in a

codependent relationship, whether romantic or not. Given the parents’ history of

codependency; the apparent on-again, off-again nature of their relationship; the

father’s lack of engagement in services; and his alcohol and anger issues, the

mother’s continued association with the father presents a risk of adjudicatory harm

to the children if returned to the mother’s care. A child cannot be returned to a

parent’s care if the child would remain in need of assistance or would be at risk of

adjudicatory harm. See In re R.R.K., 544 N.W.2d 274, 277 (Iowa Ct. App. 1995),

overruled on other grounds by In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). We find

the evidence sufficient to conclude the children could not be returned to the

mother’s care at the time of the termination hearing.

IV.    Conclusion

       We conclude the mother failed to preserve error on her reasonable-efforts

challenge and the State met its burden for termination. We affirm the termination

of the mother’s parental rights.

       AFFIRMED.